Name: Commission Regulation (EC) NoÃ 1517/2007 of 19 December 2007 amending Annex III to Council Regulation (EEC) NoÃ 2092/91 as regards the derogation relating to the separation of organic and non-organic feed production lines
 Type: Regulation
 Subject Matter: foodstuff;  production;  agricultural activity;  cultivation of agricultural land
 Date Published: nan

 20.12.2007 EN Official Journal of the European Union L 335/13 COMMISSION REGULATION (EC) No 1517/2007 of 19 December 2007 amending Annex III to Council Regulation (EEC) No 2092/91 as regards the derogation relating to the separation of organic and non-organic feed production lines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1) and in particular the second indent of Article 13 thereof, Whereas: (1) The second paragraph of point 3 of Part E of Annex III to Regulation (EEC) No 2092/91 provides for a derogation from the obligation for all equipment used in units preparing compound feedingstuffs covered by Council Regulation (EEC) No 2092/91 to be completely separated from equipment used for preparing compound feedingstuffs not covered by that Regulation. This derogation expires on 31 December 2007. (2) Experience shows that this derogation is broadly applied by the operators. The use of the same production line for organic and non-organic feedingstuffs production separated in time requires the application of appropriate cleaning measures to guarantee the integrity of organic feedingstuffs production. Evidence has been provided that such measures, when rigorously applied under strict control, can be effective. (3) Article 18 of Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (2) provides for the production of processed organic feed to be separated from production of processed non-organic feed either in time or space. (4) It is therefore appropriate to prolong the derogation until Regulation (EC) No 834/2007 enters into application from 1 January 2009. (5) Regulation (EEC) No 2092/91 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 In Part E of Annex III to Regulation (EEC) No 2092/91, in the second paragraph of point 3 the date 31 December 2007 is replaced by the date 31 December 2008: Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Commission Regulation (EC) 1319/2007 (OJ L 293, 10.11.2007, p. 3). (2) OJ L 189, 20.7.2007, p. 1.